                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00130-GCM
 CELGARD, LLC,

                 Plaintiff,

    v.                                                           ORDER

 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD.,
 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD. (US) RESEARCH INSTITUTE
 GLOBAL VENTURE
 DEVELOPMENT, INC.,
 SUN TOWN TECHNOLOGY, INC.,
 XIAOMIN ZHANG,
 GLOBAL VENTURE
 DEVELOPMENT, LLC,

                 Defendants.


         THIS MATTER comes before the Court sua sponte. Upon notification of discovery

disputes in the above-captioned matter, the Court will, therefore, set a telephonic informal

discovery conference to discuss the disputes, and

         IT IS HEREBY ORDERED that a telephonic informal discovery conference will occur

on Thursday, March 25, 2021 at 10:30 AM. Parties should connect to the Court at (866) 434-

5269; Access Code: 8297525.

         IT IS FURTHER ORDERED that each party shall provide a letter detailing the nature of

the discovery disputes and the party’s position regarding the discovery disputes. Each letter should

be no more than three pages long and should be submitted via email directed to

mullen_chamber@ncwd.uscourts.gov by or before March 23, 2021, at 5:00 PM.



          Case 3:20-cv-00130-GCM Document 53 Filed 03/19/21 Page 1 of 2
SO ORDERED.


                        Signed: March 19, 2021




 Case 3:20-cv-00130-GCM Document 53 Filed 03/19/21 Page 2 of 2
